Kincheloe, Judge:’
This appeal for reappraisment involves the valuation of certain linen cloths and napkins exported from Ireland in September 1940, pursuant to an order accepted by the manufa'cturer on February 23, 1940.
The record herein establishes that the involved merchandise was made expressly for exportation to the United States and that on September 1, 1940, a new price list was issued by the manufacturer, increasing the prices for the involved items.
The principles stated in the case of White Lamb Finlay, Inc. v. United States, 29 C. C. P. A. 199, C. A. D. 192, control the situation *375presented herein. In that case the court held that the price on the date of exportation should be deemed to be the correct value rather than the price at the time of purchase.
I therefore find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Style No. Size Sterling

155 72 x 90 Cloths 0/21/11 each
155 72 x 108 do 0/26/4 do
155 72 x 144 do 0/33/4 do
155 22 x 22 Napkins 0/21/6 per dozen
Less 3% per centum discount.
Plus Compulsory Government Commodity Insurance 2% per centum of per se unit prices.
Plus case and packing charges as invoiced.
Less cartage to ship as invoiced.
Judgment will be rendered accordingly.